Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-8 and 21 in the reply filed on January 3, 2022, is acknowledged.  However, Applicant has amended independent Claims 9 and 19 to include, by reference, all the claimed limitations of Claim 1.  As such, the restriction based on subcombination/combination is no longer valid and therefore withdrawn.  Claim 14 is canceled and Claims 1-13 and 15-21 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13, 15 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation " wherein the upper end of the connection member includes a plurality of support connection positions sequentially 
The next issues is the phrase “a plurality of support connection positions sequentially distributed in a length direction of the support bracket from the one end of the support bracket to the other end of the support bracket”.  It appears the recitations is claiming that the positions are distributed on the support bracket from one end to the other.  This is inconsistent with the rest of the recitation because the positions are included on the connection member, which is separate from the support bracket.  Examiner, suggests Applicant amend this claim with a focus on the actual specific structure of the connection member (plates, holes, etc.) and then use functional language to describe what that structure does (provides adjustable positions, etc.)
Claim 13 recites “and the support connection positions being provided at the horizontal connection plate” in the last two lines.  This issue is similar to those 
Claim 21 has the same issues regarding the claimed “positions” as discussed in Claim 11.  Therefore, Examiner, suggests Applicant amend this claim with a focus on the actual specific structure of the connection member (plates, holes, etc.) and then use functional language to describe what that structure does (provides adjustable positions, etc.)  Alternatively, Claim 2 introduces the structural element (the elongated hole) that provides the positions.  Therefore, Examiner suggests Applicant amend the claims such that Claim 21 depends from Claim 2.  Appropriate corrections will be required to avoid antecedent basis issues.
The remaining dependent claims are rejected by virtue of their dependencies.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 9, 10, 11, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent App. No. 2017/0328596 to Darby (Darby).

    PNG
    media_image1.png
    627
    532
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    722
    566
    media_image2.png
    Greyscale

Regarding Claim 1:   Darby discloses a connection member comprising: a first connection portion (See Annotated Fig. A) configured to be connected to a window air conditioner (106), the first connection portion extending along a a support bracket (See Annotated Fig. A) of a mounting bracket assembly.
Regarding Claim 3:  Darby discloses a connection member of claim 1, wherein: the direction is a first direction; and the second connection portion includes a horizontal fixation portion (See Annotated Fig. A) extending in a second direction (See Annotated Fig. A) approximately perpendicular to the first direction and configured to be connected to the mounting bracket assembly.
Regarding Claim 9:  Darby discloses a mounting bracket assembly comprising; a support bracket (See Annotated Fig. A), one end of the support bracket being configured to be mounted inside a window frame (See Annotated Fig. B), and another end of the support bracket being configured to extend outside the window frame (See Annotated Fig. B); and the connection member of claim 1, an upper end (See Annotated Fig. A) of the connection member being configured to be connected to the window air conditioner, and a lower end (See Annotated Fig. A) of the connection member being connected to the support bracket (See Annotated Fig. A).
Regarding Claim 10:
Regarding Claim 11:  Darby discloses a mounting bracket assembly of claim 9, wherein the upper end of the connection member includes a plurality of support connection positions (See Annotated Fig. B) sequentially distributed in a length direction of the support bracket from the one end of the support bracket to the other end of the support bracket, the support connection positions being configured to be selectively connected to the window air conditioner.  Note that the connection member of Darby can selectively connect to any portion of the support bracket along its horizontal length.
Regarding Claim 19:  Darby discloses a window air conditioner assembly comprising: a mounting bracket assembly comprising: a support bracket (See Annotated Fig. A), one end of the support bracket being configured to be mounted inside a window frame (See Annotated Fig. B), and another end of the support bracket being configured to extend outside the window frame (See Annotated Fig. B); and the connection member of claim 1, a lower end (See Annotated Fig. A) of the connection member being connected to the support bracket; and a window air conditioner (106) mounted at the support bracket and connected to an upper end (See Annotated Fig. A) of the connection member.
Regarding Claim 20:  Darby discloses a window air conditioner assembly of claim 19, wherein: the upper end (See Annotated Fig. A) of the connection member is connected to a side (the top side) of the window air conditioner--.
 
Allowable Subject Matter
Claims 2, 4-8, 12 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13 and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the references used in this rejection and those cited in the PTO-892, the following references are very relevant to the claimed invention:  US 7350759 discloses all the limitations of Claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERET C MCNICHOLS whose telephone number is (571)270-7363. The examiner can normally be reached Monday - Friday: 9:00 - 5:00 (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERET C. MCNICHOLS
Primary Examiner
Art Unit 3632



/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632